Citation Nr: 1102283	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for a left shoulder 
disability, status post impingement and acromioplasty, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1984 to October 
2004.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In September 2008, the appellant testified at a 
hearing at the RO.  In August 2010, he testified at a Board 
videoconference hearing.  

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a statutory duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty includes making as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, including records from VA health 
care facilities.  38 C.F.R. § 3.159(c) (2010).  This duty also 
includes making reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency, to include 
private medical providers or current or former employers.  38 
C.F.R. § 3.159(c)(1),(2) (2010).  In either case, the claimant 
must cooperate fully with VA's efforts to obtain such records, 
including providing enough information to identify and locate the 
records and authorizing the release of such records in a form 
acceptable to the custodian.  Id.  

In this case, at the appellant's August 2010 Board hearing, he 
testified that he receives regular treatment for his service-
connected left shoulder and bilateral knee disabilities, as well 
as his low back disability, at the San Diego VA Medical Center.  
He testified that his last appointment had been two weeks prior.  
A review of the claims folder indicates that the most recent VA 
clinical records associated with the record are dated in 
September 2009.  To ensure the record on appeal is complete, 
additional development action by the RO is therefore necessary in 
accordance with 38 C.F.R. § 3.159(c)(2).  

Additionally, the appellant has reported undergoing post-service 
employment physicals in connection with his employment at Edison 
International.  He reports that a low back disability was 
identified during these physicals and that he has lost time from 
work as a result of his low back disability.  Because these 
employment physicals appear relevant to the appellant's claim, on 
remand, the RO should make reasonable efforts to obtain them in 
accordance with 38 C.F.R. § 3.159(c)(1).

VA's statutory duty to assist also includes obtaining a medical 
opinion when the record contains competent evidence of a current 
disability, indicates that such disability may be associated with 
active service, but does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements 
to consider in determining whether a VA medical examination must 
be provided).  

The appellant seeks service connection for a low back disability.  
He contends that he has experienced low back symptoms since 
service.  The record in this case contains post-service VA 
clinical records noting a current diagnosis of lumbago.  The 
record also contains a February 2007 letter from the appellant's 
VA physician noting that the appellant had reported several 
chronic health problems which started during service, including 
back pain.  The appellant has not yet been afforded a VA medical 
examination in connection with his claim of service connection 
for a low back disability.  Given the evidence of record, the 
Board finds that an examination is necessary.  McLendon, 20 Vet. 
App. at 83 (observing that the third prong, which requires that 
the evidence of record indicates that the claimed disability or 
symptoms may be associated with the established event, is a "low 
threshold," one which may be satisfied by evidence of continuity 
of symptomatology such as pain or other symptoms capable of lay 
observation).

Finally, given his testimony at the August 2010 Board hearing, 
the appellant should also be scheduled for VA medical 
examinations in connection with his claims for increased ratings 
for his service-connected left shoulder and bilateral knee 
disabilities.  See e.g. Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is insufficient 
to adequately evaluate the current state of the condition, VA 
must provide a new examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the San Diego VA 
Healthcare System and obtain clinical 
records pertaining to the appellant for the 
period from June 2009 to the present.  The 
RO must continue its efforts to locate such 
records until it is reasonably certain that 
such records do not exist or that further 
efforts to obtain those records would be 
futile. In the event the information is not 
available, a written statement to that 
effect should be included in the record.

2.  After obtaining the necessary 
information and authorization from the 
appellant, the RO should obtain copies of 
the appellant's post-service employment 
physicals at Edison International, 
referenced by the appellant at his 
September 2008 and August 2010 personal 
hearings.  

3.  The appellant should be afforded a VA 
medical examination for the purpose of 
identifying the nature and etiology of any 
current low back disability.  The claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should identify all low back 
pathology observed, with separate 
diagnoses, if necessary.  The examiner 
should also provide an opinion, with 
supporting rationale, as to the whether it 
is at least as likely as not that any low 
back disability identified on examination 
is causally related to the appellant's 
active service or any incident therein.  
Alternatively, the examiner should state 
whether any low back disability identified 
is causally related to or aggravated by the 
appellant's service-connected bilateral 
knee or left shoulder disabilities.

4.  The appellant should also be afforded a 
VA medical examination for the purposes of 
clarifying the severity of his service-
connected bilateral knee disability and his 
service-connected left shoulder disability.  
The claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and the results of any diagnostic testing 
deemed necessary, the examiner should 
specifically delineate all symptomatology 
associated with the appellant's service-
connected right and left knee disabilities 
and his left shoulder disability, including 
any loss of motion or instability.  He or 
she should also comment on any functional 
impairment resulting from painful motion, 
weakness, fatigability, and incoordination.  
If feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  A complete rationale for 
any opinions expressed should be given.

5.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claims, considering all 
the evidence of record.  If any benefit 
sought remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


